Exhibit 10.52

 

GUIDANCE SOFTWARE, INC.

2017 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE

 

Guidance Software, Inc., a Delaware corporation, (the “Company”), pursuant to
the Guidance Software, Inc. 2017 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the individual listed below (the “Holder”),
in consideration of the mutual agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s common stock set forth below
(the “Shares”).  This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including, without limitation,
the Restrictions on the Shares set forth in the Agreement) and the Plan, each of
which is incorporated herein by reference.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Agreement.

 

Holder:

 

[                                                                        ]

Grant Date:

 

[                                                                        ]

Total Number of Shares of Restricted Stock:

 

[                                       ] Shares

Vesting Commencement Date:

 

[                                                                        ]

Vesting Schedule:

 

Subject to Holder’s continued employment with or service to the Company or any
of its subsidiaries, twenty-five percent (25%) of the Shares shall vest on the
first anniversary of the Grant Date and an additional twenty-five percent (25%)
of the Shares shall vest on each yearly anniversary thereafter, so that all of
the Shares shall be vested on the fourth anniversary of the Grant Date;
provided, however, that to the extent permitted by applicable law, the
Administrator may, in its sole discretion, suspend vesting of the Shares during
all or any part of any leave of absence taken by Holder.

Termination:

 

If Holder experiences a Termination of Service prior to the applicable vesting
date, any portion of the Award (and the Shares subject thereto) that has not
become vested on or prior to the date of such Termination of Service (after
taking into consideration any vesting that may occur in connection with such
Termination of Service, if any) will thereupon be automatically forfeited by
Holder, and Holder’s rights in such portion of the Award and any Shares subject
thereto shall thereupon lapse and expire.

 

1

--------------------------------------------------------------------------------


 

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.  Holder has reviewed the Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Agreement and the Plan.  Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Agreement.  In
addition, by signing below, Holder also agrees that the Company, in its sole
discretion, may satisfy any withholding obligations in accordance with
Section 2.2(d) of the Agreement by (i) withholding Shares otherwise issuable to
Holder upon vesting of the shares of Restricted Stock, (ii) instructing a broker
on Holder’s behalf to sell Shares otherwise issuable to Holder upon vesting of
the shares of Restricted Stock and submit the proceeds of such sale to the
Company, or (iii) using any other method permitted by Section 2.2(d) of the
Agreement or the Plan.  If Holder is married or part of a registered domestic
partnership, his or her spouse or domestic partner has signed the Consent of
Spouse or Registered Domestic Partner attached to this Grant Notice as
Exhibit B.

 

GUIDANCE SOFTWARE, INC.:

HOLDER:

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Guidance Software, Inc., a Delaware corporation (the “Company”), has granted to
Holder the number of shares of Restricted Stock (the “Shares”) under the
Guidance Software, Inc. 2017 Incentive Award Plan, as amended from time to time
(the “Plan”), as set forth in the Grant Notice.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1                               Incorporation of Terms of Plan.  The Award (as
defined below) is subject to the terms and conditions of the Plan, which are
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.

 

ARTICLE II.

 

AWARD OF RESTRICTED STOCK

 

2.1                               Award of Restricted Stock.

 

(a)                                 Award.  Pursuant to the Grant Notice and
upon the terms and conditions set forth in the Plan and this Agreement,
effective as of the Grant Date set forth in the Grant Notice, the Company has
granted to Holder an award of Restricted Stock (the “Award”) under the Plan in
consideration of Holder’s past and/or continued employment with or service to
the Company or any affiliate, and for other good and valuable consideration. 
The number of Shares subject to the Award is set forth in the Grant Notice.

 

(b)                                 Book Entry Form; Certificates.  At the sole
discretion of the Administrator, the Shares will be issued in either
(i) uncertificated form, with the Shares recorded in the name of Holder in the
books and records of the Company’s transfer agent with appropriate notations
regarding the restrictions on transfer imposed pursuant to this Agreement, and
upon vesting and the satisfaction of all conditions set forth in Sections
2.2(b) and (d) hereof, the Company shall remove such notations on any such
vested Shares in accordance with Section 2.2(f) below; or (ii) certificated form
pursuant to the terms of Sections 2.1(c), (d) and (e) below.

 

(c)                                  Legend.  Certificates representing Shares
issued pursuant to this Agreement shall, until all Restrictions (as defined
below) imposed pursuant to this Agreement lapse or have been removed and the
Shares have thereby become vested or the Shares represented thereby have been
forfeited hereunder, bear the following legend (or such other legend as shall be
determined by the Administrator):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN GUIDANCE SOFTWARE, INC. AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”

 

A-1

--------------------------------------------------------------------------------


 

(d)                                 Escrow.  The Company or such other escrow
holder as the Administrator may appoint may retain physical custody of any
certificates representing the Shares until all of the Restrictions on transfer
imposed pursuant to this Agreement lapse or shall have been removed; in such
event, Holder shall not retain physical custody of any certificates representing
unvested Shares issued to him or her.  Holder, by acceptance of the Award, shall
be deemed to appoint, and does so appoint, the Company and each of its
authorized representatives as Holder’s attorney(s)-in-fact to effect any
transfer of unvested forfeited Shares (or Shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

 

(e)                                  Removal of Notations; Delivery of
Certificates Upon Vesting.  As soon as administratively practicable after the
vesting of any Shares subject to the Award pursuant to Section 2.2(b) hereof,
the Company shall, as applicable, either remove the notations on any Shares
subject to the Award issued in book entry form which have vested or deliver to
Holder a certificate or certificates evidencing the number of Shares subject to
the Award which have vested (or, in either case, such lesser number of Shares as
may be permitted pursuant to Section 11.2 of the Plan).  Holder (or the
beneficiary or personal representative of Holder in the event of Holder’s death
or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company.  The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

 

2.2                               Restrictions.

 

(a)                                 Forfeiture.  Notwithstanding any contrary
provision of this Agreement, upon Holder’s Termination of Service for any or no
reason, any portion of the Award (and the Shares subject thereto) which has not
vested prior to or in connection with such Termination of Service (after taking
into consideration any accelerated vesting and lapsing of Restrictions which may
occur in connection with such Termination of Service, if any) shall thereupon be
forfeited immediately and without any further action by the Company, and
Holder’s rights in any Shares and such portion of the Award shall thereupon
lapse and expire.  For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.3 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).

 

(b)                                 Vesting and Lapse of Restrictions.  Subject
to Section 2.2(a) above and Section 2.2(c) below, the Award shall vest and the
Restrictions shall lapse in accordance with the vesting schedule set forth in
the Grant Notice (rounding down to the nearest whole Share, other than with
respect to the final vesting date).

 

(c)                                  Accelerated Vesting.  Subject to
Section 2.2(a) above, in the event Holder incurs a Termination of Service
(i) without Cause or (ii) if Holder is a party to a written employment or
similar agreement with the Company (or any Subsidiary) in which the term “Good
Reason” is defined, then for Good Reason (as such term is defined in the
applicable written employment or similar agreement), in either case, on or
within twelve (12) months following a Change in Control, the Award shall vest
and the Restrictions shall lapse with respect to one-hundred percent (100%) of
the Shares subject to the Award.

 

A-2

--------------------------------------------------------------------------------


 

As used in this Agreement, “Cause” means (i) Holder’s unauthorized use or
disclosure of confidential information or trade secrets of the Company or a
Subsidiary; (ii) Holder’s conviction of, or the entry of a plea of guilty or
nolo contendere by Holder to, a felony under the laws of the United States or
any state thereof or a crime involving moral turpitude; (iii) Holder’s gross
negligence or willful misconduct or Holder’s continued failure to perform
assigned duties after receiving notification thereof from the Company or a
Subsidiary, which failure is not cured within ten (10) days of receipt of such
notification; or (iv) an act of fraud or dishonesty committed by Holder against
the Company or a Subsidiary.  The foregoing definition shall not in any way
preclude or restrict the right of the Company (or any Subsidiary) to discharge
or dismiss any Holder or other person in the service of the Company (or any
Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.  Notwithstanding the foregoing, if Holder is a party to a
written employment or similar agreement with the Company (or any Subsidiary) in
which the term “Cause” is defined, then “Cause” shall be as such term is defined
in the applicable written employment or similar agreement.

 

(d)                                 Tax Withholding.  As set forth in
Section 11.2 of the Plan, the Company shall have the authority and the right to
deduct or withhold, or to require Holder to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes required by
law to be withheld with respect to any taxable event arising in connection with
the Award.  The Company shall not be obligated to deliver any new certificate
representing Shares to Holder or Holder’s legal representative or enter such
Shares in book entry form unless and until Holder or Holder’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Holder
resulting from the grant or vesting of the Award or the issuance of Shares.

 

(e)                                  Conditions to Delivery of Shares.  Subject
to Section 2.1 above, the Shares deliverable under this Award may be either
previously authorized but unissued Shares, treasury Shares or Shares purchased
on the open market.  Such Shares shall be fully paid and nonassessable.  The
Company shall not be required to issue or deliver any Shares under this Award
prior to fulfillment of the conditions set forth in Section 11.5 of the Plan.

 

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code.  In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

 

(f)                                   To ensure compliance with the
Restrictions, the provisions of the charter documents of the Company, and/or
Applicable Law and for other proper purposes, the Company may issue appropriate
“stop transfer” and other instructions to its transfer agent with respect to the
Restricted Stock.  The Company shall notify the transfer agent as and when the
Restrictions lapse.

 

2.3                               Consideration to the Company.  In
consideration of the grant of the Award pursuant hereto, Holder agrees to render
faithful and efficient services to the Company or any affiliate.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1                               Section 83(b) Election.  If Holder makes an
election under Section 83(b) of the Code to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which Holder would otherwise be taxable under
Section 83(a) of the Code, Holder hereby agrees to deliver a copy of such
election to the Company promptly after filing such election with the Internal
Revenue Service.

 

A-3

--------------------------------------------------------------------------------


 

3.2                               Administration.  The Administrator shall have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Holder, the Company and all other
interested persons.  No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Award.

 

3.3                               Restricted Stock Not Transferable.  Until the
Restrictions hereunder lapse or expire pursuant to this Agreement and the Shares
vest, the Restricted Stock (including any Shares received by holders thereof
with respect to Restricted Stock as a result of stock dividends, stock splits or
any other form of recapitalization) shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan; provided, however, that
notwithstanding this Section 3.3, with the consent of the Administrator, the
Shares may be transferred to one or more Permitted Transferees, subject to and
in accordance with Section 11.3 of the Plan.

 

3.4                               Rights as Stockholder.  Except as otherwise
provided herein or in the Plan, upon the Grant Date, Holder shall have all the
rights of a stockholder of the Company with respect to the Shares, subject to
the Restrictions, including, without limitation, voting rights in respect of the
Shares subject to the Award and deliverable hereunder.

 

3.5                               Tax Consultation.  Holder understands that
Holder may suffer adverse tax consequences in connection with the Restricted
Stock granted pursuant to this Agreement (and the Shares issuable with respect
thereto).  Holder represents that Holder has consulted with any tax consultants
Holder deems advisable in connection with the Restricted Stock and that Holder
is not relying on the Company for any tax advice.

 

3.6                               Adjustments Upon Specified Events.  The
Administrator may accelerate the vesting of the Restricted Stock in such
circumstances as it, in its sole discretion, may determine.  Holder acknowledges
that the Restricted Stock is subject to adjustment, modification and termination
in certain events as provided in this Agreement and Section 13.2 of the Plan.

 

3.7                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the General Counsel of the Company at the Company’s principal office, and any
notice to be given to Holder shall be addressed to Holder at Holder’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.8                               Holder’s Representations.  If the Shares
issuable hereunder have not been registered under the Securities Act or any
applicable state laws on an effective registration statement at the time of such
issuance, Holder shall, if required by the Company, concurrently with such
issuance, make such written representations as are deemed necessary or
appropriate by the Company and/or its counsel.

 

3.9                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

A-4

--------------------------------------------------------------------------------


 

3.10                        Governing Law.  The laws of the State of California
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement without regard to conflicts of laws
thereof or of any other jurisdiction.

 

3.11                        Conformity to Securities Laws.  Holder acknowledges
that the Plan and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law.  To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.

 

3.12                        Amendment, Suspension and Termination.  This
Agreement may be amended in a writing signed by Holder and a duly authorized
representative of the Company.  In addition, to the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of Holder.

 

3.13                        Successors and Assigns.  The Company or any
affiliate may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company and its affiliates.  Subject to the
restrictions on transfer set forth in Section 3.3 hereof, this Agreement shall
be binding upon Holder and his or her heirs, executors, administrators,
successors and assigns.

 

3.14                        Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if Holder is
subject to Section 16 of the Exchange Act, then the Plan, the Award and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

3.15                        Not a Contract of Service Relationship.  Nothing in
this Agreement or in the Plan shall confer upon Holder any right to continue to
serve as an Employee or other service provider of the Company or any of its
affiliates or shall interfere with or restrict in any way the rights of the
Company and its affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an affiliate and Holder.

 

3.16                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement (including all Exhibits thereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and its affiliates and Holder with respect to the
subject matter hereof.

 

3.17                        Limitation on Holder’s Rights.  Participation in the
Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Holder shall
have only the rights of a general unsecured creditor of the Company and its
affiliates with respect to amounts credited and benefits payable, if any, with
respect to the Shares issuable hereunder.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE OR REGISTERED DOMESTIC PARTNER

 

I,                          , spouse or domestic partner of
                         , have read and approve the Restricted Stock Award
Grant Notice (the “Grant Notice”) to which this Consent of Spouse or Registered
Domestic Partner is attached and the Restricted Stock Award Agreement (the
“Agreement”) attached to the Grant Notice.  In consideration of issuing to my
spouse or domestic partner the shares of the common stock of Guidance
Software, Inc. set forth in the Grant Notice, I hereby appoint my spouse or
domestic partner as my attorney-in-fact in respect of the exercise of any rights
under the Agreement and agree to be bound by the provisions of the Agreement
insofar as I may have any rights in said Agreement or any shares of the common
stock of Guidance Software, Inc. issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement.

 

 

Dated:

 

 

 

 

 

 

Signature of Spouse or Domestic Partner

 

B-1

--------------------------------------------------------------------------------